Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 1/7/2021 in response to the previous Non-Final Office Action (10/8/2020) is acknowledged and has been entered.
Claims 45-46 have been added.
Claims 36-46 are pending.
Claims 40-43 have been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 36-39 and 44-46, drawn to a panel of biomarkers for diagnosing early stage ovarian cancer comprising ApoA1, β-2M, HE4, and CA125, bound to capture reagent attached to substrate, are under consideration.
The following office action contains NEW GROUNDS of rejection.
Rejections/Objection Withdrawn

	The provisionally ODP rejection as being unpatentable over claims 1 and 44-46 and 19-29, 35, and 41-42 of copending Application No. 11/922621 is moot in view of the abandonment of the application.

Rejection Maintained:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

Over patents:

1.	Claims 36-39 and 44-46 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,682,591 (‘591) in view of Kudela et al (Cesk Gynekol 54:341-4, 1989, abstract only) or Hernadi et al (Zentralbl Gynakol 114:6-9, 1992) as set forth in the rejection.

2.	Claims 36-39 and 44-46 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1of U.S. Patent No. 9,816,995 (‘995, the parent application) as set forth in the rejection.

	On page 9-10, applicant request that the rejections be held in abeyance until allowable subject matter has been determined in this application and filing TDs if appropriate. 

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquires set forth in Graham V. john Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 25 U.S. 103 (a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 36-39 and 44-46 remain and are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Farias-Eisner et al (WO2006019906, published Feb 2006) in view of Schummer et al (US2003/0108965, published 2003) and Kudela et al (Cesk Gynekol 54:341-4, 1989, abstract only) or Hernadi et al (Zentralbl Gynakol 114:6-9, 1992, abstract only) and Nelson et al (US Patent 7396687, filed on 2004) as set forth in the rejection and the reasons below:
	The preamble of the claim is amended to: A panel of biomarkers for the diagnosis of early stage ovarian cancer comprising ….. The body of the claims does not depend on the preamble for completeness but, instead, structural limitations in the claims are able to stand alone.  Therefore, it is not accorded any patentable weight.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
	Thus, in this rejection, the preamble as intended use of the claimed product is given no patentable weight (also new matter rejection below).
The original rejection:
Farias-Eisner et al teach a panel of biomarkers comprise ApoA1, transthyretin, transferrin, CA125 (page 11, figure 8 and claim 23) for ovarian cancer detection. Farias-Eisner et al also teach agents used for detecting the biomarkers, wherein the agents are antibodies binding to biomarkers and labeled with detecting substrate (page 8-9 and 33+). Farias-Eisner et al teach assays including immunoprecipitation, ELISA, FACS which all require forming complexes between biomarker antigen and its detecting antibody for detection (page 33-37 and example 2, page 54+). 

Farias-Eisner et al do not teach HE4 and β2 microglobulin biomarkers in the panel for ovarian cancer detection.

Schummer et al teach that soluble and cell surface HE4 (referred to HE4a) is a biomarker presented in malignant condition (abstract and [0013]).  Schummer et al teach antibody binding to the HE4 protein or peptide ([0013, 0061] and claim 33).  Schummer et al teach immunoassay (ELISA) for detecting ovarian cancer in serum sample by detecting antibody binding to serum levels of HE4 and CA125 [00145].

Kudela et al teach detecting β2 microglobulin in malignant ovaries (abstract).

Hernadi et al teach combination of CA125 and β2 microglobulin for follow up ovarian cancer patients (abstract).

	Nelson et al teach beta-2 microglobulin antibody used for binding and detecting biomolecule B2M presented in biological fluid (claims 1 and 4). 

	Thus, the references teach all the biomarkers set forth in the claims associated with ovarian cancer.

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.

The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Appling the same logic to the instant claims, given the teachings of the prior art of Farias-Eisner in view of Schummer and r Kudela or Hernadi with Nelson, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the biomarkers to form a panel with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to combine the teachings of Farias-Eisner with the teaching of Schummer and Kudela or Hernadi in order to increase the efficacy for ovarian cancer detection because combination of Farias-Eisner, Schummer and with  Kudela (or Hernadi) has shown CA125, AploA, HE4, β2 microglobulin, and further Transthyretin and transferrin as ovarian cancer because the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). Therefore, the reference as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.


Response to Applicant’s argument:
	Starting form page 4, applicant argue the following points:
1) the claims has been amended to recite that the panel of biomarkers comprising ApoAl, β2 microglobulin, HE4, and CA125 is for the diagnosis of early stage ovarian cancer (page 4-5).

2) …cited references alone or in combination fail to teach or suggest all of the elements of amended independent claim 36. Farias- Eisner fails to teach or suggest HE4 and β2 microglobulin as biomarkers, each of the other references does not teach the markers taught by Farias- Eisner. Specifically, Kudela, Hernidi, and Nelson fail to teach or suggest the use of β2 microglobulin as a biomarker for the detection and diagnosis of early stage ovarian cancer. Even in combination, references fails to teach the panel of biomarkers for diagnosis of early stage of ovarian cancer (page 5).

3) lack of predictability and/or reasonable expectation of success of combination of different sets of biomarkers. Again mentioned the references do not teach the markers used for diagnosis of early stage of ovarian cancer (page 6). 

4) Including more markers is not necessary to increase specificity and sensitivity. Applicant provides reasons and evidence showing the claimed panel of markers could provide different but complementary diagnosis information for ovarian cancer.
Applicant also provided biplot data to support the non-obvious combination of the references, applicant could provide declaration if it is necessary (7-9).


In response to point 1), the claims have been amended by adding limitation of diagnosing early stage of ovarian cancer in preamble.  As discussed in the rejection above the preamble as intended use of claimed product is given no patentability weight.  The structures of the products are the valuable factor for patentability for the claimed product.  In this case, all the biomarkers recited in the claims were taught in prior arts as ovarian cancer biomarkers.
In response to point 2) and 3), applicant is reminded that the Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. Thus, in this case, as stated in the rejection above, Farias-Eisner et al teach a panel of biomarkers comprise ApoA1, transthyretin, transferrin, CA125 (page 11, figure 8 and claim 23) for ovarian cancer detection. Schummer et al teach that soluble and cell surface HE4 and CA125 for detecting ovarian cancer. Each of Kudela, Hernadi, and Nelson et al teach detecting β2 microglobulin alone or with CA125 in malignant ovaries.  One skilled in the art have realized as the time past, more and more ovarian cancer markers are identified, which could be used as biomarkers for the diagnostic purpose in order to benefit the early detection and treatment of the cancer.  Thus, one skilled in the art would be motivated with high expectation of success to combine form a new panel to arrive at current invention.  The invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  The argument again for early stage of ovarian cancer diagnosis in preamble has been addressed above. 
In response to 4), the Office agrees that more markers in the panel is not necessary to increase specificity and sensitivity for the purpose of detection or diagnosis.  However, the claims does not limit the panel to the listed biomarkers in the claims because the claims have open language “comprising” which would allow unlimited biomarkers being added to the panel.  If applicant believe that it give the best 
Regarding with the argument on that the references is not obvious to combine and no reasonable expectation of success of references in combination.  All the references teach the biomarkers detected in ovarian cancer, they are not random markers in any cancers or other diseases. This gives obviousness and motivation to combine the markers and reasonable expectation of success to use the markers for ovarian cancer diagnosis.  This rejection is based on In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06., which was cited in the rejection.  Again, if applicant believe that the markers listed in the claims could result in unexpected result of ovarian cancer diagnosis, amending claims to limit the markers listed in the claims, not open to add more markers, the rejection could be reconsidered.
For the reasons above the rejection is currently maintained.  

The following is a New Ground of rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New Matter Rejection:
Claims 36-39 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the independent claim 1 as newly amended claims recite “a panel of biomarkers for diagnosis of early stage ovarian cancer….”, which is not supported by the instant specification.  The instant specification as filed, although provides statement and refers reference: …early detection of ovarian cancer is critical factor for long term survival of patient with the cancer…[0005], does not provide sufficient support for the amended claims reciting the panel of biomarkers set forth in claim 1 can be used for early stage diagnosis of ovarian cancer. 
To support the amendment, applicant in the remarks cites [0054] which states:
[0054] A biomarker of this invention, CTAP3, has been demonstrated to differentially present in several classes. It was found in a comparison of samples from early stage ovarian cancer-versus healthy controls; early stage ovarian cancer versus post-operative cancer free (serial samples from patients before and after treatment), and early stage ovarian cancer versus benign disease, either ovarian or non-ovarian disease.

However, the biomarker CTAP3 is not presented in the panel of biomarkers recited in claim 1 or any other dependent claims.  The specification does not teach the panel of biomarkers listed in the claims could be used for diagnosis of early stage of ovarian cancer. 
The Federal Circuit has pointed out that under United States law, disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163. 

The Federal Circuit has pointed out that under United States law, a description that does not render a claimed invention obvious cannot sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405. 

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 36-39 and 44-46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-17/121243 (filed on 12/14/2020, after last office action issued) in view of Schummer et al (US20030108965). 
The instant claims are drawn to:
A panel of biomarkers for the diagnosis of early stage ovarian cancer comprising ApoA1, β2 microglobulin, HE4, and CA125, wherein the biomarkers are bound to capture reagents attached to a substrate, wherein the panel further comprises transthyretin or transferrin or both.

The claims of the application ‘243 are drawn to:
A kit comprising a solid support comprising capture agent binds to one or more biomarkers comprising ApoA1, Beta-2 microglobulin, CA125, and transthyretin (claim 44) and a kit for qualifying ovarian cancer status comparing ApoA1, Beta-2 microglobulin, transferrin, CA125, and transthyretin (claim 62).

	The claims of application ‘243 do not recite the panel of markers comprising HE4. 
Schummer et al teach that soluble and cell surface HE4 (referred to HE4a) is a biomarker presented in malignant condition (abstract and [0013]).  Schummer et al teach antibody binding to the HE4 protein or peptide ([0013, 0061] and claim 33).  Schummer et al teach immunoassay (ELISA) for detecting ovarian cancer in serum sample by detecting antibody binding to serum levels of HE4 and CA125 [00145].
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.

Both sets of claims are directed to a panel of biomarkers for detecting for ovarian cancer.  The difference is that the claims of ‘243 application does not recite HE4 marker in the kit or panel.  However, Schummer et al have shown the marker presented only in ovarian cancer condition.  One of ordinary skill would have been motivated with In re Kerkhoven above. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/Primary Examiner, Art Unit 1642